 CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS629APPENDIXProfessional employees: Project surgeon, assistant projectsurgeon, registered nurses.Confidential employees: File clerk and senior clerk in thelabor relations department, secretary to labor relations man-ager,general clerk for director of plant services, secretary toproject engineer, secretary to assistant project engineer,secretary to general construction superintendent, secretary towage, hour, and salary division, secretary to wage, hour, andsalary supervisor, conference reporter, secretary to assistantgeneral construction superintendent (mechanical), executivesecretary to project manager, secretary to assistant deputyproject manager (engineering), executive secretary to assistantdeputy project manager (supply), secretary to director of plantservices, secretary to general staff administrator, executivesecretary to assistant deputy project manager (construction),executive secretary to assistant deputy project manager(comptroller), security investigator, stenographer acting assecretary to assistant project comptroller, stenographer actingassecretary to project engineer, stenographer acting assecretary to general staff coordinator, stenographer acting assecretary to labor relations manager, and stenographer actingas secretary to wage, hour, and salary division supervisor.Supervisors: Chief telephone operator, assistant chiefs intime department, machine supervisor'in IBM department, keypunch operator supervisor in IBM department, chief materialchecker in the supply department, paymaster assistants in thetime section of the accounting department, supervisor inpersonnel services, assistant chief accountant, assistant in-ternal auditor, chief of mail unit, general clerk in the planroom, coordinators (distribution in the supply department), andassistant chief in the IBM department.CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERSLOCAL UNION NO. 135, affiliated with INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFLandHOOSIERPETROLEUM COMPANY, INC. Case No. 35-CC-22. August7, 1953DECISION AND ORDEROn April 8, 1953, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety,as setforth in the copyof the Intermediate Report attached hereto. Thereafter, theGeneral Counsel and the charging party, Hoosier Petroleum106 NLRB No. 111. 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany, Inc., filedexceptionsto the Intermediate Reportand supporting briefs. tThe Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Ex-amineronly insofar as they are consistent with our decision.We find,in disagreementwith the Trial Examiner, that theRespondentengagedin picketing activities prohibited by Sec-tion 8 (b) (4) (A) and (B) of the Act. In reaching his contraryconclusion, the TrialExaminerwas of the opinion that thepicketing was directedagainsta primary employer with whomthe Respondent had a labor dispute at his place of business andthat therefore the picketing was protected. In support of thisconclusion, the TrialExaminermade two critical findings,namely: (1) that Floyd, the disputing employer, was not anindependent contractor but that hisbusiness was an integralpart of the operations of Hoosier Pete, the alleged secondaryemployer, so that Hoosier Pete was a coemployer of Floyd'sdrivers involved in the dispute; and (2) even if Floyd was anindependent contractor, the picketing occurred in front ofHoosier Pete's filling station, which was also at all materialtimesFloyd's place ofbusiness.The General Counsel and Hoosier Pete contend, in substance,that the picketing violated Section 8 (b) (4) (A) and (B) because,although the Respondent had a labor dispute with Floyd, anindependent contractor, it picketed Hoosier Pete's fillingstation both before and after the removal of Floyd's tractorsfrom thesepremises in a mannercontrary to the standardsenunciated in the Board's Moore Drydock decision z as to putpressureon Hoosier Pete, a neutral to the dispute,to ceasedoing businesswith Floyd, the ultimate objectbeingto forceFloydto recognizeand bargain with the Respondent, an un-certified union.Floyd's Independent Contractor StatusBefore considering the nature of the Respondent's picketingactivities, itmay be well to determine first the relationshipbetween Floyd and Hoosier Pete.As discussed in the Intermediate Report, Floyd is the owner ofseven tractors which, fora number of years, he has used to haulgas and oil for Hoosier Pete 8 in the latter's tank trailers toIAs the record,exceptions,and briefs adequately present the issues and positions of theparties, the request of Hoosier Petroleum Company, Inc., for oral argument is denied.2Moore Drydock Company (Sailors Union of the Pacific, AFL), 92 NLRB 547.We agree with the Trial Examiner, that, for the purpose of this proceeding, Hoosier Peteand Vortex Petroleum Company constitute a single employer because of common officers andstock ownership. Therefore, to simplify discussion of the issues, we shall not make separatereference to Vortex which technically owns the trailers and with which Floyd is under contract. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS631fillingstationsowned and operated by Hoosier Pete and in-dependent dealers. Under their latestagreement,which wasin effect at the time of the events herein, Floyd leased histractors to Hoosier Pete for such exclusive use and agreed,amongother things, to furnish the drivers, keep the tractorsin goodoperating condition, and pay the operating costs. Ascompensation for furnishing the tractors and services, HoosierPete agreed to pay Floyd a percentage of established Inter-state Commerce Commission freight rates.The Trial Examiner found that Floyd was not an independentcontractor because, as he viewed his contractualarrangementswith Hoosier Pete, he had lost all authority and control over histractors and had, in effect, become the equivalent of a super-intendent of Hoosier Pete's transportation division. In so find-ing, the Trial Examiner relied on the fact that Floyd haulsexclusively for Hoosier Pete from whom he and his driversreceive delivery orders.However, we are not persuaded that this factor alone neces-sarily precludes finding an independent contractor relationship.The Supreme Court, applying in the Greyvancase* the broadertest of the meaning of "employee" based on the purposes of theSocial Security Act, found that the truckmen there in question,though hauling exclusively for Greyvan, were independent con-tractors. Moreover, the delivery orders referred to above thatHoosier Pete issues to Floyd and his drivers relate simplyto the result intended to be accomplished and do not reflect sucha rightof control by Hoosier Pete over the manneror meansof Floyd's performance of his contract as is required by theapplicable common law right-of-control tests to establish anemployer-employee relationship.On the other hand, the record is replete with uncontradictedevidence establishing that Floyd is an independent contractor.Thus, under the leaseagreement,Floyd must furnish respon-sible drivers, keep his tractors in good repair and operatingcondition at his own expense, carry fire, theft, and collisioninsurance, and pay all operating costs, and Hoosier Pete, inturn, pays him a percentage of I.C.C. freightrates. 6Concededly,Floyd is the actual employer of the drivers, whom he hires,fires, and disciplines, determines their rates of pay, pays theirwages, social security, and employment insurance, withholdstax deductions and makes the required Federal and State re-ports. He keeps his own payroll and business records at hisofficeathome, and bills Hoosier Pete for the trips made.Significantly,HoosierPete has no financial interest in Floyd'stractors,which carry the stenciled inscription denoting his4Greyvan Lines, Inc. v.Harrison,reported sub nomine U.S. v. Silk, 331 U.S. 704. See also,Swanson BrothersLogging Company, 71 NLRB 614.5 Steinberg& Company, 78 NLRB 211; Oklahoma Trailer Convoy, Inc., 99 NLRB 1019.6 Floyd alsoservices Hoosier Pete's trailersfor which he ispaid.Under an oral arrange-mentFloyd andHoosier Pete split betweenthemselvesthe license fees for the tractors andtrailers. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDownership and that they are leased. Floyd also assigns driversto specified tractors, decides whether to drive one himself,and determines the route and place where petroleum productsare to be obtained, depending upon their ultimate destination.Lastly, the Respondent and the drivers recognize Floyd as theiremployer; indeed, the Respondent requested recognition fromhim and, upon Floyd's denial, filed a representation petitionalleginghim to be the employer of the drivers.The foregoing evidence establishes to our satisfaction thatFloyd is an independent contractor.' For this reason and thefact that there is nothing in the record indicating that HoosierPete possesses any control over Floyd's labor relations, 8 wefind,contrary to the Trial Examiner, that Hoosier Pete isnot a coemployer of Floyd's employees. Accordingly, we findthat Hoosier Pete is a neutral employer whom Section 8 (b) (4)(A) and (B) is designed to protect from involvement in theRespondent's labor dispute with Floyd. This brings us to thenext question whether the Respondent, by its picketing activities,extended the dispute to Hoosier Pete.The Respondent's Picketing ActivitiesIt is undisputed that the ultimate objective of the Respondent'spicketing was to secure recognition from Floyd as the bargainingrepresentative of his employees. The General Counsel andHoosier Pete contend that the Respondent sought to achievethis aim through economic pressure exerted on Hoosier Pete,a neutral employer.As discussed in the Intermediate Report, the Respondentpicketed in front of Hoosier Pete's filling station. Like theTrial Examiner, we find that Floyd maintained a regularplace of business at these premises at least until he removedhis tractors and the trailers.' The pickets carried signsbearing the legend "ON STRIKE" in bold printed type. Under-neath and printed by hand on one line was the name "JESSEFLOYD" and below it were the words "HAULERS FOR" andon the next line in larger letters was the name "HOOSIERPETE".Itappears from the Intermediate Report and testimony inthe record that pickets would hold up their signs, yell andgesture to truckdrivers entering the gas station,and to driversstanding at the gas pumps getting gas to drawtheirattentionto the picket signs; they would try to stop trucks about to7Cf. Oklahoma Trailer Convoy, Inc., supra; EldonMiller, Inc., 103 NLRB 1627, A. E. Black-lidge, 91 NLRB 222, and Nu-Car Carriers, Inc., 88 NLRB 75, enfd. 189 F. 2d 756 (C A. 3),relied upon by the Trial Examiner, are plainly distinguishable on their facts.8 Cf Swanson Brothers Logging Company, supra.9In view of our determination herein with respect to the nature of the picketing,we find itunnecessary to decide whether during the course of the picketingFloyd hadabandoned thefilling station as his regular place of business. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS633enter thestationand climb up on the fenders; they would tellthem that the station was unfair and on strike; they wouldwarn truckdrivers that their cards would be pulled if they"gassedup"; a picket who made such a threat was, contraryto the Trial Examiner's finding, identified as Ted Bennett; andunidentified pickets on one occasion ran to the bulk plant areabehind the filling station proper and dissuaded a truckdriverof a supplier of Hoosier Pete from unloading oil. There isalso evidence that, after speaking with the pickets, some of thetruckdrivers drove through the station without purchasing, gaswhile others made their purchases.Itis clear from the foregoing that, if the wording and theformat of the picketsignsdid not alone reveal an intention toconvey the idea to Hoosier Pete's customers that HoosierPete was directly involved in the Respondent's labor disputewith Floyd, the pickets' conduct dispelled any such doubt.Indeed, Nolan, the Respondent'sbusinessagent in charge ofthe picketing, admitted that he had instructed the pickets tohold up the picketsigns sothat truckdrivers would read thembecausegood union people do not cross picket lines, and thattruckdrivers who hadcrossedthe picketlines andbought gasapologized for notseeing himbefore. It is significant that noneof these truckdrivers would have occasion to do business withFloyd.We therefore find, contrary to the Trial Examiner, that theRespondent's picketing activities were not directedagainstFloyd only but were deliberately intended to extend the area ofthe dispute to neutral employers and thereby force HoosierPeteto cease doing businesswith Floyd and to force Floyd torecognizethe Respondent as the bargaining representative ofhis employees."The Trial Examiner nevertheless found that the picketingwas protected because Floyd maintained a regular place ofbusinesson Hoosier Pete's premises. However, as in the caseof a labor dispute which has an ambulatory situs, such as thatpresent in the Moore Drydock case,'1 where, as here, theprimary employer has a regular place of business on thepremises ofanother employer, the competing rights of aunion to picket at the location of the labor dispute and of asecondary employer to be free from picketing in a controversyin which it is not directly involved cannot be absolute.It seemsnot unreasonable to require in such a situation that the picket-ing clearly disclose that the dispute is with the primaryemployer. 12Plainly, such a requirement does not curtail the10 Cf. Richfield Oil Corporation (International Brotherhood of Boilermakers etc.), 95 NLRB1191.lMoore Drydock Company (Sailors' Union of the Pacific. AFL), 92 NLRB 547, standardsapproved in N. L. R. B. v. Service Trade Chauffeurs etc., 191 F. 2d 65 and 199 F. 2d 709(C. A. 2).12Richfield Oil Corporation,supra. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's right to publicize its dispute with the primary em-ployer while at the same time it avoids unnecessary inter-ference with the neutral employer's business.As discussed above, the Respondent did not conduct itspicketing activities in a manner which clearly showed thatthey were directed against Floyd and not Hoosier Pete whosebusiness,as a consequence,suffered.In sum, we find that theRespondent, by its picketing activities,induced and encouragedemployees of Hoosier Pete and motor carriers to engage ina strike or concerted refusal in the course of their employ-ment to perform services or to use materials,with the objectof forcing or requiring Hoosier Pete to cease doing businesswith Floyd,in violation of Section 8 (b) (4) (A)of the Act, andwith the further object of forcing or requiring Floyd to recog-nize or bargain with the Respondent, although the Respondentwas not certified as the representative of Floyd's employeesunder the provisions of Section 9 of the Act, in violation ofSection 8(b) (4) (B).The Effect of the Unfair Labor Practices upon CommerceThe activities of the Respondent,set forth above, occurringin connection with the operations described in section I of theIntermediate Report,have a close,intimate, and substantialrelation to trade, traffic, and commerce among the severalStates,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.The RemedyHaving found that the Respondent has engaged in certain un-fair labor practices,we shall order it to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,Chauffeurs,Teamsters,Warehousemen & HelpersLocal Union No. 135,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL, its officers,representatives,agents, succes-sors, and assigns, shall:1.Cease and desist from inducing and encouraging theemployees of Hoosier Petroleum Company, Inc., motor car-riers, or any other employer (other than Jesse G. Floyd), toengage in a strike or a concerted refusal in the course oftheir employment to use, manufacture,process, transport, orotherwise handle or work on any goods, articles,materials, CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS635or commodities, or to perform any services for their respec-tive employers, where an object thereof is (a) to enforce orrequireHoosier Petroleum Company, Inc., motor carriers,or any other employer or person to cease doing business withJesse G. Floyd; or (b) to force or require Jesse G. Floyd torecognize or bargain with Chauffeurs, Teamsters, Warehouse-men & Helpers Local Union No. 135, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, AFL, as the collective-bargainingrepresentative of his employees, unless and until such labororganization has been. certified as such representative inaccordance with the provisions of Section 9 of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Post at its business office and meeting halls in Indian-apolis, Indiana, copies of the notice attached hereto as anappendix."Copies of such notice, to be furnished by theRegional Director for the Ninth Region, shall, after being dulysigned by an official representative of the Respondent, beposter by it immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for the Ninth Region inwriting, within ten(10) days from the date of this Order, as towhat steps the Respondent has taken to comply herewith.Chairman Farmer and Member Styles took no part in theconsideration of the above Decision and Order.13In the event this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pur-suant to a decree of the United States Court of Appeals,enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF CHAUFFEURS, TEAMSTERS,WAREHOUSEMEN & HELPERS LOCAL UNION NO. 135,AFFILIATED WITH INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS OF AMERICA, AFLPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT induce or encourage any employees ofHoosier Petroleum Company, Inc., motor carriers, or 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other employer (other than Jesse G. Floyd), to engage ina strike or concerted refusal inthe course of their employ-ment to use, manufacture,process, transport,or otherwisehandle or work on any goods, articles, materials, or com-modities, or to perform services for their respective em-ployers, where an object thereof is (1) to force or requireHoosier Petroleum Company, Inc., or any other employeror person to cease doing business with Jesse G. Floyd; or(2) to force or require Jesse G. Floydto recognize or bar-gain with Chauffeurs, Teamsters, Warehousemen & HelpersLocal Union No. 135, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, AFL, as the representative of his employees,unless and until certified as such representative inaccord-ance with the provisions of Section 9 of the National LaborRelations Act.Chauffeurs, Teamsters, Warehousemen& Helpers Local Union No. 135, affili-ated with International Brotherhood ofDated ................Teamsters,Chauffeurs, Warehousemen& Helpersof America, AFL,Labor organization.By ...................................................(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date hereof, and must not be altered, defaced, orcovered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed November 20, 1952, by Hoosier Petroleum Company. Inc.. hereincalled Hoosier Pete, the General Counsel of the National Labor Relations Board, by theRegional Director for the Ninth Region (Cincinnati, Ohio), issued a complaint dated January21, 1953, against Chauffeurs, Teamsters, Warehousemen & Helpers Local Union No. 135,affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, AFL, hereincalled theRespondent, Union, or Local 135. The complaintallegedthat the Respondent had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (b) (4) (A) and (B) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act. Copies of the complaint, thecharge, and notice of hearing were duly served upon the Respondent and the charging party.With respect to the unfair labor practices,the complaint alleged that,since on or aboutNovember 17, 1952, the Union had engaged in, and by orders, rules, instructions, directions,and appeals,had induced and encouraged the employees of Hoosier Pete, the employees ofvarious motor freight carriers, and the employees of other employers to engage in strikes orconcerted refusal,in the course of their employment,to use, process,transport,or other-wise handle or work on goods,articles,materials,or commodities or to perform services,an object thereof being to force the aforesaid employers to cease doing business with JesseIThe General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the General Counsel, and the National Labor Relations Board as the Board. CHAUFFEURS. TEAMSTERS. WAREHOUSEMEN & HELPERS637G. Floyd, an individual, in violation of Section 8 (b) (4) (A) of the Act, and another objectthereof being to force or require Floyd to recognize or bargain with the Respondent as therepresentative of the employees of Floyd, the Respondent not having ever been certifiedunder the provisions of Section 9 of the Act as the representative of said employees, inviolation of Section 8 (b) (4) (B) of the Act.Due to the prior illness of Respondent's attorney,the undersigned permitted the Union tofile its answer at the opening of the hearing over the objection of the attorney for the chargingparty. This answer admitted some of the allegations of the complaint but denied the commis-sion of any unfair labor practices.Before the hearing in the present case was held, the General Counsel instituted a proceed-ing under Section 10 (1) of the Act in the United States District Court for the Southern Dis-trict of Indiana,Indianapolis Division,seeking an injunction against the Respondent pendinga decision by the Board in the present case.Pursuant to notice,a hearing was held in the instant case at Indianapolis,Indiana, fromFebruary 16 to 19, 1953,inclusive before the undersigned Trial Examiner.The GeneralCounsel, Hoosier Pete, and Respondent participated in the hearing by counsel and were af-forded full opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the conclusion of the hearing, the undersignedadvised the parties of their rights to file briefs, findings of fact and conclusions of law, orboth. Briefs were received from the General Counsel, the charging party, and the Respondenton March 20, 1953.Upon the entire record in the case and from his observation of the witnesses, the under-singed makes the following:FINDINGS OF FACTI.COMMERCEAt all times material herein Hoosier Petroleum Company, Inc., more familiarly known asHoosier Pete,was and is an Indiana corporation engaged in the sale of petroleum products atretail in the States of Indiana, Illinois,and Missouri among other Statesof the UnitedStates.These sales are made through filling stations either owned and operated by Hoosier Pete orby dealers licensed by Hoosier Pete. The main office of this corporation is located at 2037East Washington Street, Indianapolis,Indiana. It operates a retail filling station at1211 WestWashington Street, known as Station No. 7, in Indianapolis, Indiana, where during the 12months ending November 1, 1952, it engaged in the sale and distribution of gasoline and oilat retail in a volume of sales exceeding $360,000, 25 percent of which dollar volume of saleswasmade to trucks owned by various freight carriers and operated by them directly ininterstatecommerce.Vortex Petroleum Company, herein called Vortex, an Indiana corporation, whose mainoffice is also located at 2037 East Washington Street in Indianapolis, Indiana, is exclusivelyengaged In the transportation of petroleum products to and for the Hoosier Petroleum Com-pany, Inc., with the exception of some small amount of transportation of such products to theLilley Brokerage Company and the Monarch Buick Company, which is done with the consentand approval of Hoosier Pete. The sole assets of Vortex are its tank trailers. It has no em-ployees. Its clerical work is done by employees of Hoosier Pete.Jesse G. Floyd is an individual who, in 1946, owned and operated 2 automobile tractorswhich have subsequently been increased to 7. In 1946 Floyd entered into some arrangementwith Vortex whereby his tractorswere usedexclusively for hauling Vortex trailers. Theagreement in effect at the time material here is as follows:AGREEMENTThis Agreement made and entered into by and between Vortex Petroleum Co., Inc.,hereinafter known as "First Party" and Jesse G. Floyd, hereinafter known as "SecondParty",WITNESSETH:Whereas, First Party is the owner of tank trailers to be used in transport of petro-leum products, and 6 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhereas, Second Party is the owner of seven (7) tractors same being one White tractormodel WB-20T, Serial number 329885, one White WC-22-T, serial number 150-A-18484,one WC-22-PLT, serial number 375763, one White WC-22-PLT, serial number 384849,one White tractor model WC-20-T, serial number 39723, one Ford Tractor model F8,serial number60797, one White tractor model WC-22-PLT, serial number 403111, andWhereas, Second Party desired to lease said tractors exclusively to First Party forthe purpose of pulling the tank trailersof First Party,NOW THEREFORE BE IT AGREED:1.That Second Party leases to First Party the above referred to tractors to be usedexclusively for the purpose of pulling the tank trailers owned by First Party.2. Second Party agrees to furnish responsible drivers for each tractor, and to keepsaid tractors in good repair and operating condition all at expense of Second Party.3. Second Party shall carry insurance on said tractors covering loss by fire, theftand collision, and shall furnish copy of such insurance to First Party.4. Second Party shall pay all expenses incurred in operation of said tractors, andagreesto purchase his requirements of gasoline and oil from the First Party during theperiod of this agreement.5.First Party agrees to carry public liability and property damage on Second Party'stractors as well as the tank trailers owned by First Party, and to cause Second Party tobe named as an insuredin such policy.6. Second Party shall receiveas fullcompensation for said tractors and services tobe performed hereunder seventy-three (73) percent of the established freight rates asestablished by the Interstate Commerce Commission.7.This agreement shall be binding upon the parties hereto for a period of one yearfrom date.IN WITNESS WHEREOF, we have hereunto set our hands this 1st day of April , 1952.FIRST PARTYVORTEX PETROLEUM CO., INC.By /s/ P. H. LoganSECOND PARTY/s/ Jesse FloydFloyd maintains his books and records at his home in Indianapolis,Indiana, under the controlof his wife as bookkeeper. The sites of his other operations will be discussed more fullyhereinafter.The Respondents admit, and the undersigned finds, that Hoosier Petroleum Company, Inc.,is engaged in commerce within the meaning of the Act.U. THE RESPONDENTChauffeurs, Teamsters, Warehousemen & Helpers Local Union No. 135, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America,AFL, isa labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Events and relationships prior to the strikeAs noted heretofore, Hoosier Pete is an Indiana corporation. Its closely held stock isowned in equal shares by P. H. Logan, T. R. Jenkins, and N. B. Jenkins. These 3 men arerespectively the president and treasurer, the vice president, and the chairman of the boardof directors of Hoosier Pete which is composed of the 3 men referred to above togetherwith L. E. Tenney and M. R. Lafoon.The secretary and purchasing agent of Hoosier Pete isDonald E. Brown. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS639The also closely held stock of Vortex is owned in approximately equal shares by P. H.Logan, T. R. Jenkins, N. B. Jenkins, L. E. Tenney, and M. R. Lafoon, who also constitute itsboard of directors. As in the case of Hoosier Pete, Logan is its president and treasurer,T.R. Jenkins, one of its vice presidents, but, Vortex not having a chairman of its board ofdirectors, N. B. Jenkins is a vice president. Donald E. Brown is likewise secretary of Vortex.Thus, although Hoosier Pete and Vortex are separate corporate entities under the corporationlaws of the State of Indiana,the evidence disclosed them to constitute practically a singleentity due to the common stock ownership,officers,and operations.Vortex was incorporated in 1946 in order to purchase certain tank trailers previouslyowned by George Lilley,late president of Hoosier Pete, and then engaged in transportingpetroleum products to and for Hoosier Pete. Since its incorporation,Vortex has been, andnow is,engaged exclusively in the transportation of petroleum products to and for HoosierPete with the exception of a small amount transported to Lilley Brokerage Company andMonarch Buick Company. 2Except for its tank trailers, Vortex owns no property other than its so-calledlease agree-ment with Floyd, quoted in full above. It has no payroll or employees and all its clerical workis performed by employees of Hoosier Pete.Although since 1946 Vortex has hauled exclusively for Hoosier Pete, the business arrange-ment between the two corporate entities has been highly informal. When asked upon whatbasis business was conducted between Hoosier Pete and Vortex, Brown, secretary for bothcorporations,testified as follows:Iwill try to, Mr. Examiner. We have two corporations of which we have common offi-cers. We have no written or verbal agreements between the two companies, but so far asour working for Vortex here and Hoosier here, it is pretty hard to differentiate betweenthe two. I would be inclined to draw the conclusion that our past performance prettymuch speaks for itself, to the extent there is an understanding that',brtex will do thedelivering for Hoosier. Does that clarify that?TRIAL EXAMINER WILSON:aIn other words, the basis on which you have been doing, the two corporations have beendoing business, is their past performance?THE WITNESS: The basis under which we have been doing business would only applywith closely held corporations.Thus Vortex is, through its common officers and ownership, in truth and in fact the trans-portation division of Hoosier Pete.Although Vortexand Hoosier Pete were two separate legal corporations,they operated infact as one entity. The Vortex tank trailers were emblazened with the words painted on theirsides "Hoosier Pete." The Vortex name was nowhere in evidence. The "billing invoices"for the trips hauled by Floyd and Vortex from which the Floyd compensation is computedwere sent by Floyd to 2037 East Washington Street, the common headquarters of both HoosierPete and Vortex, where employees of Hoosier Pete--Vortex havingnone--computed theamount owing from Hoosier Pete to Floyd for transportation and sent Floyd a Vortex checkfor 75 percent thereof less the amount owing Hoosier Pete for gas and oil purchased from itby Floyd. The complete identity of Hoosier Pete and Vortex was made obvious by paragraph 4of the April 1952 agreement between Floyd and Vortex in which Floyd obligated himself "topurchase his requirement of gasoline and oil from the first party [Vortex] during the periodof this agreement." As admittedly Vortex had no merchandise for sale--being exclusively atransportation outfit--it is obvious that this paragraph of the agreement between Floyd andVortex referred to the products of Hoosier Pete which products Floyd did in fact purchase.The undersigned, therefore, finds that, although Vortex and Hoosier Pete were legally 2individual corporations, they were in fact but 1 entity. This piercing of the corporate veilispermissible in this instance because of the use hereinafter attempted to be made of theseparate corporate entitiesof Vortex and Hoosier Pete.2 The recordis silent as toany connection between the late George Lilley and the LilleyBrokerage and/or Monarch Buick Companies. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDItis now necessary to analyze just where Jesse Floyd fits Into this picture. HistoricallyVortex in 1946,not owningany tractors to haul itstrailers,entered into some business ar-rangement not indicated in this record with Floyd because of his then ownership of a fewtractors,now increased to 7. By the 1952 agreement between Vortex and Floyd, quotedsu r, Floyd purported to "lease" his 7 tractors to Vortex for the exclusive purpose of"pulling the tank trailers of" Vortex under an arrangement whereby Floyd was to furnish"responsible drivers for each tractor"and to pay certain of the operating expenses in returnfor a percentage of the transportation costs charged to Hoosier Pete. 8The briefs of the General Counsel and of Hoosier Pete appeared to assume that under hisagreementwith Vortex, Floyd becamean "independent contractor."This assumption doesnot appear to be justified either under the terms of the agreement or the practice thereunder.Under the so-called lease agreement, Floyd lost his authority to control his own rolling stockother than to employ the drivers thereof. Otherwise officials of Hoosier Pete-Vortex con-trolled the operation of the tractors on a trip-to-trip basis through orders relayed to thedrivers through Floyd or given directly to them by officials of Hoosier Pete-Vortex. Floyd'stractors were to be used exclusively to haul Vortex trailers which, in turn,traveled exclu-sively to Hoosier Pete filling stations as required by Hoosier Pete. Thus Floyd appears tohave enjoyed a double status: (1) by contract he was the lessor of his tractors; and (2) bypractice he was analogous to a superintendent of the transportation division of Hoosier Petehiring drivers whose competence satisfied Hoosier Pete and directing their work in accord-ance with the trip-to-trip desires of Hoosier Pete. thus,instead of enjoying the independenceof action consonant with the status of an independent contractor, Floyd's position appears tohave been more analogous to that of the manager of the Hoosier Pete-Vortex transportationdivision.On the other hand the drivers recognized Floyd as their employer. They had each signedindividual employment contracts with Floyd specifying their rates of pay and other conditionsof employment. Their wages were paid by his personal check. He paid the social-security andunemployment compensation taxes upon their earnings and made Federal withholding tax pay-ments as well as performing other acts indicating his status as employer.However, thedrivers were all accustomed to seeking and accepting orders from Hoosier Pete officials inthe absence of Floyd and his assistant, "Red" Davidson. On at least one occasion Brownthreatened one of Floyd's drivers with discharge unless,in Brown's estimation,he performedhis duties "competently."4 Thus, while Floyd's legal relationship with Hoosier Pete andVortex remained somewhat anomolous, it definitely was not that of an independent contractor.Next it becomes pertinent to consider the sites of Floyd's operations.As found heretofore,Floydmaintained his office and business records at his home under the control of his wifeas bookkeeper.Otherwise all his other operations centered at the Hoosier Pete Station No. 7at 1211 West Washington Street, Indianapolis, Indiana.The premises at 1211 West Washington Street, owned or leased by Hoosier Pete, is a tractof ground with a frontage of about 400 feet on Washington Street and a depth of about 450 feet.It is divided roughly in half by a high fence paralleling the street.The half fronting on Wash-ington Street is operated by Hoosier Pete as a filling station, known as Station No. 7, cateringspecifically tomotor freight trucks and tractors with the automotive servicing equipmentusual to such a station and with parking space for the convenience of the drivers. In additionthere is a large two story building in this portion of the property housing the filling stationheadquarters,a restaurant,and a grease pit on the ground floor with a shower room andoffices leased to local trucking companies on the second floor.The other half of the property beyond the fence and distant from the street is used byHoosier Pete as its bulk plant with storage tanks,etc. In addition there is in this portion ofthe premises a large parking area where for at least 5 or 6 years prior to November 18 or19, 1952, Floyd parked his tractors and the Vortex trailers at night and when not in use. Thesole means of ingress or egress for trucks to and from the bulk plant area is by a lockable9Subsequent to the execution of this agreement Floyd, Logan, and Brown verballyagreed tovarious modifications of the contract whereby F loyd's percentage of the transportation receiptswas raised from 73 to 75 percent and Floyd was relieved of certain increased State licensefees.The record fails to disclose in which corporate capacity Logan and Brownwere actingwhen these modifications were made4Brown's failureto recall this incident, like Floyd's testimony to the same effect, was notconvincing. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS641gate located close to the westerly end of the fence and reachedby a drivewayon the stationproperty' running on the westerly side of the building aforementioned. Only Floyd and HoosierPete officials carried keys to this gate.Here Floyd parked his tractors and Vortex trailers when not in use on the road, in thelocked parking space at the Hoosier Pete bulk plant. For over a year and a half Floyd hadleased the grease pit which occupied the whole rear length of the station building and theremaintained and serviced the rolling equipment used by Vortex and him as well as greasingand oiling the equipment of third parties,often times at the request of the station manager.6At Station No. 7 Floyd hired new drivers. Here Floyd daily gave the next day's route instruc-tions to his drivers. Here his drivers telephoned him for future orders. Here officials ofHoosier Pete telephoned Floyd with further instructions. Here the station attendants tookmessagesforFloyd.Here either Floyd or his assistant were generally to be found. AtHoosier Pete Station No. 7 for a period of at least 5 years Floyd maintained his headquartersfrom which he carried on business operations. 1211 West Washington Street was the place ofbusiness of Jesse Floyd.B.The strike of November 18, 1952On November 17, 1952, Union Business Agents James Nolan and Byron Trefts went toHoosier Pete Station No. 7 where they located Jesse Floyd and requested that he recognizeLocal 135 as the bargaining agent for the five drivers then employed by him. 6 Floyd re-quested timeto consider the matter.That evening when his drivers had gathered at Station No. 7 at the end of their day's workas was their custom (and prior to notifying Local 135 of his decision), Floyd met with them atthe greasepit and stated that he understood that they were joining the Union, asked them whatthe trouble was, and then said that he could not recognize Local 135 because, if he did, hewould be out of a job with Hoosier Pete.Thereafter,by telephone from his home, Floyd refused to recognize Local 135 on theground that he might be going out of business.About 5 or 6 a. m. on November 18, pickets from Local 135, including 3 of Floyd's drivers,appeared in front of 1211 West Washington Street marching up and down the full 400-footlength of sidewalk along the station property carrying picket signs reading:ON STRIKEJESS FLOYDhaulers forHOOSIER PETEover the name of Local 135, 28 West North Street, Indianapolis, Indiana. Although all theproper names on this sign were of increased size, the name"Hoosier Pete"was larger thanthat of Jesse Floyd.The picketing by from 2 to 4 pickets was peaceful.? As they walked back and forth, some ofthe pickets would hold up their signs and gesture towards them in order to draw the attentionof passersby to the sign. Occasionally the pickets spoke to truckdrivers either as they weredriving into 1 of the 4 entrances to the station or as they were parked at the gas pumpsgetting fuel. There is evidence that, after speaking with the pickets, some of the drivers ofthe trucks entering the station drove through the station without purchasing gasoline whileothersmade their purchases at the station. There is evidence that some unknown picketthreatened "to pull the card" of a truckdriver while he was parked at the gas pumps fuelinghis truck.5The business arrangement under which Floyd performed these services for third partieswas, according to the testimony of both Floyd and the station manager of Hoosier Pete, soindefinite, contradictory, if not mysterious, as to create the suspicion that the witnesses wereattempting to conceal some fact.6That same day Floyd hired a sixth driver7 There was evidence introduced at the hearing that during the strike some party unknownthrew a rock through the windshield of one of the Floyd tractors some considerable distancefrom Station No. 7. The charging party did not claim to have any proof that the Union wasresponsible for this act of vandalism. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 18 or 19, following a conference between Floyd, Logan, and Brown, Floydceased parking his trucks in the usual parking area by the Hoosier Pete bulk plant and insteadbegan parking them at the headquarters station of Hoosier Pete, also the headquarters ofbbrtex, at 2037 East Washington Street. On November 18, according to the evidence of Floydand Brown. Floyd's lease of the grease pit at Station No. 7 was canceled.When the picketing continued in front of Station No. 7 the following day, Hoosier Pete filedits charge on November 20, 1952, against Local 135 for allegedly violating Section 8 (b) (4)(A) and (B).On November 23, Sunday, in the absence of pickets and with the consent of Hoosier Pete,Floyd and Davidson made use of the grease pit on the premise for greasing and oiling thetractors and trailers. So far as the record discloses, Floyd made no payment to Hoosier Petefor the use of the grease pit on this or other occasions thereafter when Floyd also made useof the grease pit to maintain his equipment until January 1953.8This picketing continued sporadically for a period of 8 or 9 days ending about November27, 1952, when the Union discovered that Floyd had moved his tractors and Vortex trailersto the Hoosier Pete headquarters station located at 2037 East Washington Street. Upon con-firming this discovery, which the Union had previously suspected, the picketing at 1211 WestWashington Street ceased and has not since been resumed. No attempt was made to picket at2037 EastWashington Street.C.ConclusionsThe General Counsel and Hoosier Pete have based their case upon the following sectionsof the Act:8 (b) It shall be an unfair labor practice for a labor organization or its agents -(4) to induce or encourage the employees of any employer to engage in a strike or aconcerted refusal in the course of their employment to use, manufacture, process,transport,or otherwise handle or work on any goods, articles, materials, or com-modities or to perform any services,where an object thereof is:(A) Forcing or requiring...other persons to cease using,selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor, ormanufacturer,or to cease doing business with any other persons;(B) Forcing or requiring any other employer to recognize or bargain with a labororganization as a representative of his employees unless such labor organization hadbeen certified as the representative of such employees under the provisions of Sec-tion 9;Although the above-quoted sections of the Act could conceivably have been interpreted insuch a manner as to outlaw all strikes, primary or secondary, the courts and the Board nowuniversally interpret the above sections in accordance with the words of Judge Rifkind:Examination of these expositions of Congressional purpose indicates that the provision[Section 8 (b) (4)] was understood to outlaw what was theretofore known as a secondaryboycott.98 The testimony further disclosed that Floyd paid rental on the grease pit at Station No. 7from January 1 to January 15, 1953. In fact Floyd retained the keys to the grease pit until ap-proximately 3 or 4 weeks prior to the present hearing at which time Hoosier Pete leased thegrease pit to some third party. Some of Floyd's equipment was still located at the grease pitat the time of the hearing, never having been removed therefrom.9 Douds v. Metropolitan Federation of Architects, 75 F. Supp. 672 at 676. CHAUFFEURS,TEAMSTERS,WAREHOUSEMEN&HELPERS643It is now well established law that the General Counsel and the charging party must provethat the activities of the labor organization complained about amount to a secondary boycottof a neutral employer in order to prove a violation of the above-quoted sections of the Act. 10Itisfurtherwell established law that, where the premises of the primary employer ispicketed by a union having a legitimate dispute with said employer,the picketing is lawfuleven though incidental damage is done by such picketing to a secondary employer and thatthemere damage to such secondary or neutral employer is not violative of Section 8 (b)(4) of the Act.The charging party in its brief states the legal problem involved here as follows:The National Labor Relations Board has interpreted the provisions of Section 8 (b)(4) of the Act in regard to what constitutes lawful primary picketing and what constitutesunlawful secondary picketing in situations involving premises of a secondary employerhaving some incidental connection with the primary employer.In the Moore Drydockcase 11 the Board established specific criteria for determining whether or not picketingof the premises of a secondary employer is primary(and thus lawful)or whether it issecondary(and thus unlawful)in circumstances where the secondary employer is har-boring the sites of a dispute between a union and a primary employer.When a secondary employer is harboring the situs of a dispute between a union anda primary employer,the right of neither the union to picket nor of the secondary em-ployer to be free from picketing can be absolute.The enmeshing of premises and situsqualifies both rights.In the kind of situation that exists in this case, we believe thatpicketing of the premises of a secondary employer is primary if it meets the followingconditions:(a) The picketing is strictly limited to times when the sites of dispute islocated on the secondary employer'spremises,(b) at the time of the picketing theprimary employer is engaged in its normal business at the sites; (c) the picketing islimited to places reasonably close to the location of the situs;and (d) the picketingdiscloses clearly that the situation is with a primary employer. 12On the other hand Local 135 in its brief contends that it could not violate Section 8 (b) (4)because(1) Floyd was either"an employee of 'Hoosier-Vortex'or that Floyd was engagedas a limited partner or in some form of joint venture with'Hoosier-Vortex"';or (2) "1211West Washington Street was the place of business of Floyd."In either of these eventualitiesthe picketing of Local 135 would be primary and thus no violation of Section 8 (b) (4).As found above Hoosier Pete and Vortex,although 2 separate corporations, constitutedin fact but 1 entity due to their common ownership,officers,and operations.Floyd's anom-olous relationship to Hoosier-Vortex as lessor, employRient agent, and transportation super-intendent is so interrelated and integrated with Hoosier-Vortex as to cause him to be an in-tegral part of the integrated entity despite the fact that the drivers regarded him as an indi-vidual to be their employer.Although General Counsel and the charging party assume intheir briefs that Floyd was an "independent contractor,"the so-called lease agreementtogether with the practice thereunder prove that Floyd lacked the independence of operationand control necessary for such a legal status. The undersigned finds Floyd to be an integralpart of Hoosier-Vortex. isIn its brief Hoosier Pete maintained that Floyd was the"employer"of the drivers underSection 2(3) of the Act. The undersigned agrees that Floyd does qualify as an employer underthe terms of the Act but does that disqualify Hoosier Pete from also so qualifying?AlthoughFloyd was the ostensible employer of the drivers due to hiring and paying them along with•oSchultzRefrigerated Service,Inc., 87 NLRB 502. Moore Dry Dock Company, 92 NLRB547.N L. R. B. v.ServiceTrade Chauffeurs,Salesmen and Helpers,Local 145, etc , 191F 2d 65.1192 NLRB 547.12Afteranalysis counsel reached the conclusionthat Local 135met noneof thecriteriaestablishedby the Board.The undersigned cannot agree.13See A.E. Blacklidge,91 NLRB 221,where the Board discusseswho is the employer in asituation somewhat similar to the one presentedhere. Nu-Car Carriers, Inc , 88 NLRB 75;N L. R. B.v. Steinberg& Co , 182 F.2d 850(C. A. 5).322615 0 - 54 - 42 644DECISIONSOF NATIONALLABOR RELATIONS BOARDother attributes of an employer, yet Hoosier Pete-Vortex maintained such control over theirtrip-by-trip activities as to qualify as their employer due to its authority to give them theirorders and instructions and to its obvious ability to enforce those orders and instructions. Asa part of the integral unit of Hoosier-Vortex-Floyd, Hoosier Pete also appears to qualify asan employer of the drivers of the Floyd tractors under the terms of Section 2 (3) of the Act.But regardless of the above, it is obvious that for 5 or 6 years prior to November 18 or19, 1952, the business of Floyd had been conducted from 1211 West Washington Street. Indi-anapolis, Indiana, premises known in this record as Station No. 7, where Floyd parked histrucks,where he repaired and maintained the equipment in the grease pit on the stationpremises leased by him for that purpose, where he hired and consulted with the drivers, andfrom which he directed their daily trip-to-trip activities in accord with the desires ofHoosier Pete. Thus, 1211 West Washington Street was his main place of business despite thefact that his records were kept by his wife at their dwelling house. Therefore, when thepicketing began on November 18, 1952, Local 135 was in fact picketing the employer withwhom it had a legitimate legal dispute at his place of business. Such is definitely primarypicketing and thus no violation of Section 8 (b) (4) of the Act.General Counsel and Hoosier Pete argued that, at least after Floyd ceased parking histrucks at 1211 West Washington Street and after his lease of the grease pits had been orallycanceled, the picketing at Station No. 7 by Local 135 became secondary and illegal. Thisargument appears to concede the finding made above that, when the picketing began, the Unionwas picketing the primary employer at the primary employer's place of business and thus wasprimary and legal.This argument also raises the question whether the picketing of the Union became a viola-tion of the Act "at least" when Floyd moved his trucks and when Floyd and Hoosier Petemutually agreed upon the cancellation of the 1Z-year-old lease on the grease pit at the sta-tion, thus purportedly showing an abandonment of Floyd's place of business at the station forthe first time since 1946 or 1947.This contention of General Counsel and of Hoosier Pete appears to be hypertechnical aswell as unsound both in law and in fact to the undersigned. In fact, the filing of the chargehere by Hoosier Pete on the very day after these changes between Floyd and Hoosier Petehad been allegedly completed causes one to uaerethe bona fides of these changes. Especiallyis this so in view of the facts that, besides permitting the continued use of the grease pit byFloyd, Hoosier Pete provided sanctuary for the tractors at itsheadquartersstation. To thecynical it might well create the impression that the charge had been filed not to protect aneutral employer, as the Act was designed to do, but rather in order to combat actively legit-imate unionizational activities on the part of the employees as well as of the Union. If thiswere a suit in equity, this filing by Hoosier Pete the day after these purported changes mightwell raise the defense of "unclean hands." So, in this case, it raises the question of theneutrality of Hoosier Pete.The question of the change of a man's place of business is quite analogous to a change ofaman's domicile: being in considerable degree a matter of intent--intent to do business ata certain location. Domicile can be changed only by facts showing the individual's intentthat the change is to be permanent. The same requirement must also be applicable to a pur-ported change of a place of business. Otherwise the law would seem to grant a decided and anunwarranted premium to mobility and irresponsibility. In the present case evidence is com-pletely lacking that Floyd's so-called abandonment of his place of business was permanent--or was intended to last for any longer period than the duration of the picketing. Note the factthat, despite the "cancellation" of the oral lease on the grease pit, Floyd admittedly usedthat pit as usual for the maintenance of his equipment 4 or 5 days thereafter, on Sunday,November 23, when it happened that there were no pickets present at Station No. 7. The evi-dence indicates that the pit was similarly used at other times during and after the strike.Certainly this use of the pit hardly coincides with either a bona fide business cancellation ofthe lease or with a permanent abandonment of Floyd's operational headquarters at StationNo. 7. Nor, does the fact that Floyd continued to leave his tools and equipment at the pitthroughout this period--and until 3 or 4 weeks prior to the hearing--indicate any intent toabandon Station No. 7. Except for these two well-publicized changes noted at the hearing,there were few, if any, changes made in Floyd's operationsat 1211 West Washington Street.Floyd and his assistant, "Red" Davidson, continued to spend a good portion of their time at CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS645the station, to send and receive telephone calls at the station, and to receive orders fromHoosier Pete and transmit them to the drivers at Station No. 7 all in accordance with theirusual practice. In other words, Floyd's operations continued after November 18 or 19, 1952,as they had previously at 1211 West Washington Street despite the so-called abandonment ofit as place of business. Therefore, as there is no showing of any bona fide or permanent in-tent to abandon 1211 West Washington Street and as there is definite proof that Floyd con-tinued to use that location as his place of business throughout the period of the picketing, theundersigned finds that 1211 West Washington Street, Indianapolis, Indiana, was at all timesmaterial herein the place of business of Floyd so that the picketing by Local 135 of Floyd atthat location was at all times primary picketing of the primary employer at his place of busi-ness and, therefore, no violation of Section 8 (b) (4) of the Act.Inview of this finding the situation involved in the Moore Drydock case, does not arisehere.However, assuming that it did for the sake of argument, the evidence adduced hereproved that Local 135 fulfilled each of the requirements set forth in that decision by theBoard.Although the finding above is determinative of this case, it might be well to considerbriefly 1 or 2 of the major arguments advanced by the General Counsel and the chargingparty in their briefs.Complaint is made that the name "Hoosier Pete"on the picket signs was in larger printthan the name "Jess Floyd" thus giving the false impression that employees of Hoosier Petewere on strike. While it is true that the Hoosier Pete name was in larger letters, the wordingof the sign was in fact correct for, as discussed above, Floyd was hauling for Hoosier Pete.This was even more apparent to the public whenever the rolling equipment was seen on thehighway as the Vortex trailers were emblazoned with the name "Hoosier Pete." The Vortexname did not appear on the equipment at any place. The Floyd tractors had painted on the cabthe words "Jesse G. Floyd leased to" followed by a painted hand pointing to the trailers withtheir large "Hoosier Pete." To hold Local 135 for a violation of this act because of a slightdifference in the size of the printing of the names upon the picket signs would be more thanhypertechnical. In addition Hoosier Pete could only be considered a neutral employer throughthe fiction of being a separate, distinct entity from Vortex-Floyd.Lastly the General Counsel and the charging party contend that Local 135 should have re-stricted its picketing to the driveway at the very west end of the station at 1211 West Wash-ington Street because that was the driveway closest to the locked gate into the bulk plant andthe parking area used by Floyd. This technical argument ignores the uncontradicted evidenceat the hearing that the Floyd tractors and trailers involved here used each and every one ofthe four driveways into 1211 West Washington Street and did not restrict their means of entryto the driveway at the west end. It also conveniently ignores the fact that Floyd had to havethe full use of the station premises in order to use his leased grease pit as well as theHoosier Pete pumps. This contention, besides being hypertechnical, is unsound in law and infact.For the foregoing-reasons, the undersigned concludes that the evidence warrants a findingthat the Respondent has not committed any unfair labor practice within the meaning of Section8 (b) (4) (A) or (B) of the Act and will therefore recommend that the complaint be dismissedin toto.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.HoosierPetroleumCompany, Inc., and its station at 1211 West Washington Street,Indianapolis,Indiana, are engaged incommerce within the meaning of Section 2 (6) and (7)of the Act.2.Chauffeurs,Teamsters,Warehousemen & Helpers Local Union No. 135, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, is a labororganizationwithin the meaning of Section 2 (5) of the Act.3.The aforesaid Local 135has not engagedinany unfair labor practices within themeaning of the Act.